Title: From Thomas Jefferson to Samuel Emery, 14 April 1804
From: Jefferson, Thomas
To: Emery, Samuel


          
            Sir
            Monticello Apr. 14. 04.
          
          Mr. Appleton of Leghorn informs me he has sent  to your address a box closed, and another open, both of them containing plants. as the season is advancing I have thought it best, without waiting, to take the liberty of asking the favor of you to forward them without delay to Alexandria, Washington or Georgetown by the first vessel. he informs me the open box will  little attention in watering, to keep the plants alive, which I am in hopes the Capt will be kind enough to do. a line being addressed to mr John Barnes of Georgetown, noting the freight & other expences you have been so good as to pay, he will immediately reimburse them. I shall probably be at Washington myself before their arrival there. Accept my salutations & respects.
          
            Th: Jefferson
          
        